DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1, 8, 15 and 17, filed on 05/31/2022  have been fully considered but they are not persuasive.
Pages 12-13 of the Remarks, Applicants argue:
“Falconetti does not disclose that an unused resource of a first cell is used for a different cell than the first cell or that an unused resource of a second cell is used for a different cell than the second cell.”…
[0046] In the above-mentioned conventional mode, the first BS 110 may utilize carrier aggregation to not only use its own carriers, i.e., the first DL carrier f1 and/or the first UL carrier f1' for communication with the UE 100, but also the carriers assigned to the second BS 120, i.e., the second DL carrier f2 and/or the second UL carrier f2'. This may help to increase performance of the first BS 110 when resources of the second BS 120 are unused. In a similar way, the second BS 120 may utilize carrier aggregation to not only use its own carriers, i.e., the second DL carrier f2 and/or the second UL carrier f2' for communication with the UE 100, but also the carriers assigned to the first BS 120, i.e., the first DL carrier f1 and/or the first UL carrier f2'. When using carrier aggregation in the conventional mode, the one BS may thus make use of one or more additional carriers, e.g., from another BS, and the UE is connected to the same BS for both DL and UL.”
 Therefore, Falconetti does not disclose “... identifying unused resources among resources of the frequency band of the first cell or the frequency band of the second cell that are not in use; ... wherein a resource of the identified unused resources of the first cell is used for a cell different from the first cell and a resource of the identified unused resources of the second cell is used for a cell different from the second cell based on the resource assignment information.” ”
Examiner respectfully disagrees. The paragraph [0046] cited above clearly discloses the limitations recited in claims 1, 8, 15 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 and 15-18 are rejected under 35 U.S.C. 103 as being anticipated by Takahashi et al, US Pub. 2021/0092662, in view of Falconetti et al, US Pub. 2013/0337795, hereinafter referred to as Takahashi and Falconetti respectively.
Regarding claims 1, 8, 15 and 17, Takahashi discloses a wireless communication system comprising: identifying whether a frequency band of a first cell and a frequency band of a second cell are a frequency combination in which inter-modulation distortion (IMD) interference or harmonic interference occurs (see fig. 6, S301a and S301b, fig. 7, S403, 406, 407 and 409). Falconetti discloses identifying unused resources among resources of the frequency band of the first cell or the frequency band of the second cell that are not in use; identifying resource assignment information for at least one resource the identified unused resources; and transmitting or receiving a signal based on the resource assignment information, wherein a resource of the identified unused resources of the first cell is used for a cell different from the first cell and a resource of the identified unused resources  of the second cell is used for a cell different from the second cell based on the resource assignment information (see p. [0046], the first BS 110 may utilize carrier aggregation to not only use its own carriers, i.e., the first DL carrier f1 and/or the first UL carrier f1' for communication with the UE 100, but also the carriers assigned to the second BS 120, i.e., the second DL carrier f2 and/or the second UL carrier f2'. This may help to increase performance of the first BS 110 when resources of the second BS 120 are unused. In a similar way, the second BS 120 may utilize carrier aggregation to not only use its own carriers, i.e., the second DL carrier f2 and/or the second UL carrier f2' for communication with the UE 100, but also the carriers assigned to the first BS 120, i.e., the first DL carrier f1 and/or the first UL carrier f2'. When using carrier aggregation in the conventional mode, the one BS may thus make use of one or more additional carriers, e.g., from another BS, and the UE is connected to the same BS for both DL and UL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt features disclosed by Falconetti into Takahashi’s system in order to optimize system resources.
Regarding claims 2 and 9, Takahashi discloses wherein each of the first cell and the second cell are corresponds to at least one of a long term evolution (LTE) communication system and new radio (NR) communication system (see fig, 1-2, 4-11: master base station LTE/NR and secondary base station NR/LTE).  
Regarding claims 3 and 10, Takahashi discloses wherein the frequency band of the second cell is higher than the frequency band of the first cell (the frequency in secondary node NR/LTE is higher than master node LTE/NR).
Regarding claims 16 and 18, Takahashi discloses wherein each of the first cell and the second cell are corresponds to at least one of a long term evolution (LTE) communication system and new radio (NR) communication system, and wherein the frequency band of the second cell is higher than the frequency band of the first cell as shown in claims 2 and 3.
Allowable Subject Matter
Claims 4-7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463